Citation Nr: 1810864	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Cleveland, Ohio Regional Office (RO).

The Board has recharacterized the issue on appeal to accurately reflect the Veteran's contention. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In a March 2014 written statement, the Veteran withdrew his request for a Board hearing. 38 C.F.R. § 20.704 (2017). 

In March 2015, May 2016 and May 2017, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's right knee disorder, to include arthritis, medial meniscus tear and degenerative joint disease was not incurred in or caused by service.  


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disorder have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued an April 2009 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The April 2009 notice was issued to the Veteran prior to the June 2009 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

The Veteran asserts that in March 1969, while in officer candidate school, he injured his right knee. The Veteran further asserts that he does not remember how he injured his right knee. In March 1969, a service medical treatment provider instructed the Veteran not to engage in running or physical training for three days. 

An April 1969 medical examination report indicated no lower extremity abnormalities. The Veteran was also assigned a profile designation of "1" for his lower extremities under the PULHES system. See generally Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)); also e.g., Army Regulation 40-501, December 2007 and update August 2010.

In an April 1969 medical history report, the Veteran answered negative to the question of whether he then had, or once had a trick or locked knee.

In a June 1969 medical history report, the Veteran also answered negative to the question of whether he then had, or once had a trick or locked knee. 

In his June 1971 pre-separation medical history report, the Veteran again answered negative to the question of whether he then had, or once had a trick or locked knee.  
In his June 1971 pre-separation medical examination report, no lower extremity abnormalities were noted, and the Veteran was assigned a profile designation of "1" for his lower extremities under the PULHES system. 

In a September 2008 VA treatment record, the Veteran reported right knee pain. A radiological examination revealed narrowing of the medial joint compartment, marginal osteophyte formation, spurring from the superior anterior patella and patellofemoral joint space minimal degenerative change. The Veteran was diagnosed with mild degenerative changes in his right knee. 

In a December 2012 VA treatment record, the Veteran again reported right knee pain. However, no etiology opinion was provided. 

In April 2015, the Veteran was afforded a VA examination. He was diagnosed with right knee degenerative joint disease (DJD) with a noted initial diagnosis date of 2008. The examiner opined that the Veteran's right knee DJD was age-related and not incurred in or caused by service because the Veteran's STRs, pre-separation medical examination and relevant medical records were silent for any chronic knee conditions.       

From May 2015 to February 2016, the Veteran underwent private treatment for his right knee with Christopher Spieles, M.D. In May 2015, the Veteran was diagnosed with right knee medial meniscus derangement. The Veteran reported that his right knee did not have a "major injury" and that his right knee pain has been occurring for several years. Dr. Spieles opined that the Veteran's right knee pain was caused by poor hip mobility.

In a July 2016 addendum to the April 2015 VA examination, the examiner opined that the Veteran's right knee arthritis and medial meniscus tear was not caused by his active service. The examiner explained that the Veteran's right knee injury was acute and self-limiting with no signs of a chronic condition. The examiner further explained that the Veteran's arthritis and medial meniscus tear was age-related because he was diagnosed "decades after" his active service. 

In a June 2017 addendum, the VA examiner opined that the Veteran's right knee arthritis and medial meniscus tear was not incurred in or caused by service, even though the Veteran injured his right knee in-service and was required to complete in-service physical training by running in combat boots and walking through rice paddies and jungles in Vietnam.  

A preponderance of the evidence is against a finding that the Veteran's right knee disorder was incurred in or caused by service. Since his March 1969 right knee in-service injury, the Veteran, in three subsequent medical history reports, including pre-separation, did not reveal any right knee complications. In addition, in two subsequent medical examination reports, service medical examiners indicated no lower extremity abnormalities and assigned a profile designation of "1" for lower extremities under the PULHES system. Furthermore, the Veteran first reported right knee pain in September 2008 - approximately 37 years post-service. 

No competent medical examiner has opined that the Veteran's right knee disorder was caused by service. Dr. Spieles opined that the Veteran's right knee pain was caused by his poor hip mobility. The June 2017 VA examiner opined that the Veteran's right knee disorder was due to his age and not incurred in or caused by service. Therefore, service connection is not warranted and the claim is denied. 

	
ORDER

Service connection for a right knee disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


